Grant, J.
(after stating the facts). While the defendant had had a reasonable time, prior to the bringing of this suit, within which to remove the timber, yet th© deed from plaintiff to him gave him the right of removal at any time thereafter. As found by the trial court, the timber could all have been removed within two years. We held in Huron Land Co. v. Davison, 131 Mich. 86, under a clause in a deed “reserving all pine and hemlock timber ” (the deed being silent as to the time for removal), that the plaintiff (the owner of the timber) was entitled to reasonable time after notice to remove. This case is ruled by that.
Judgment affirmed.
Blair, C. J., and Montgomery, Ostrander, and McAlvay, JJ., concurred.